Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 1 of 16 PageID 1587




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

 JOSEPH CAIAZZA, on his own
 behalf and those similarly situated

                Plaintiff,

 v.                                                    Case No.: 2:18-cv-784-FtM-38MRM

 CARMINE MARCENO,

                Defendant.
                                               /

                                  OPINION AND ORDER1

        Before the Court is Defendant Carmine Marceno’s Motion for Summary

 Judgment (Doc. 46) and Plaintiff Joseph Caiazza’s response in opposition (Doc.

 58). The parties replied, surreplied, and sur-surreplied too. (Docs. 61; 66; 69).

 The Court grants the Motion in part. Also here is Caiazza’s Motion for Summary

 Judgment (Doc. 67), which seeks judgment on the same two issues. Marceno

 responded (Doc. 70) and Caiazza replied (Doc. 71). The Court denies that Motion.2




 1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
 the Court does not endorse, recommend, approve, or guarantee any third parties or the services
 or products they provide, nor does it have any agreements with them. The Court is also not
 responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
 this Order.
 2 On the factual issues, Caiazza takes contradictory positions. Compare (Doc. 58 at 20 (arguing

 “there are genuine issues of material facts”)), with (Doc. 67 at 1 (“there are no issues of
 material fact”)). One day before moving for summary judgment based on the lack of a genuine
 dispute, Caiazza surreplied to Marceno’s Motion contending “there are material issues of fact.”
 (Doc. 66 at 1). It is unclear how counsel can—in good faith—sign court papers making such
 representations. This seems to be an attempt to increase the briefing and drive up fees running
 afoul Rule 1. Fed. R. Civ. P. 1 (The Rules “secure the just, speedy, and inexpensive determination
 of every action.”). That said, the Court denies the Motion for the reasons described below.
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 2 of 16 PageID 1588




                                        BACKGROUND

        This is a Fair Labor Standards Act (“FLSA”) case. Marceno is the Lee County

 Sheriff. And Caiazza is a retired Sheriff’s Deputy. During the relevant time,

 Caiazza worked on Captiva and Sanibel Islands (collectively, the “Islands”). The

 Islands had only one other patrol officer, along with a supervisor who had mostly

 administrative duties.

        Every fourteen days, Marceno scheduled Caiazza for seven twelve-hour

 shifts of active patrol, with each followed by a twelve-hour on-call period. For one

 other day every week, Caiazza was on call again. When on call, Caiazza had to

 respond to call outs within one hour.3 Given geographical reality, this restricted

 Caiazza to the Islands and their surrounding waters while on call. To facilitate his

 job, Caiazza lived in a condo on Captiva, with rent paid by Marceno. After a shift,

 Caiazza turned off his radio to charge it. So dispatchers notified him of call outs

 on a work cell phone. While not required, Caiazza regularly watched his work

 computer for call outs too because notifications sometimes appeared in that

 system before the dispatcher could make a call. Even when not on call, Caiazza


 3 Caiazza tries to put this in dispute but falls well short. He offers vague, unsupported declarations
 that he “had to be available to immediately respond.” (Doc. 58-1 at 3). Caiazza also points to
 language from his job description explaining an officer (including an on-duty officer) “diligently
 monitors dispatch and responds to all dispatch directed services calls in a timely manner
 consistent with call classification.” (Doc. 47-1 at 3). Where it addresses on-call time, the job
 description simply states officers must respond to “requests in a timely manner consistent with
 agency policies/procedures.” (Doc. 48-2 at 10). None of that disputes the only evidence on
 Marceno’s policy that on-call officers had one hour to respond to call outs. (Docs. 48-1 at 4; 67-2
 at 13-15). And there is no evidence of Marceno ever applying a shorter response time during the
 relevant three years. Rather than confront that evidence with evidence a reasonable jury could
 rely on, Caiazza’s counsel makes mere argument grasping for ambiguity straws. In short, Caiazza
 does not put the one-hour policy into genuine dispute.




                                                   2
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 3 of 16 PageID 1589




 could receive call outs to serve as backup. When on call, Caiazza could not drink

 alcohol. Because of these conditions, Caiazza says he used on-call time to benefit

 Marceno, his coworkers, and Island residents.

       Caiazza brought a one-count Complaint alleging FLSA overtime violations

 over three years. (Doc. 17). Caiazza contends the time he spent on call was

 compensable and he worked many overtime hours without pay.

                                LEGAL STANDARD

       “The court shall grant summary judgment if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment

 as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the

 outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 248 (1986). And a material fact is in genuine dispute “if the evidence

 is such that a reasonable jury could return a verdict for the nonmoving par ty.” Id.

 The moving party bears the initial burden to show the lack of genuinely disputed

 material fact. Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008). At this

 stage, courts must view all facts and draw reasonable inferences in the light most

 favorable to the nonmoving party. Rojas v. Florida, 285 F.3d 1339, 1341-42 (11th

 Cir. 2002).

                                     DISCUSSION

       To start, the Court addresses the hours at issue before turning to the dispute

 on pay for hours worked.




                                            3
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 4 of 16 PageID 1590




 A. On-Call Time

       Caiazza contends all the time he spent on call is compensable. Marceno

 counters that such time was not spent working under the FLSA, so no pay was

 necessary. The Court agrees with Marceno and holds the time Caiazza spent on

 call (but not called out) was not compensable, so Caiazza is not entitled to overtime

 pay based on those hours.

       On-call employees may be entitled to pay for the time they spend waiting.

 Armour & Co. v. Wantock, 323 U.S. 126, 134 (1944). Traditionally, the distinction

 has been whether an employee “was engaged to wait” or “waited to be engaged,”

 with only the former compensable. Skidmore v. Swift & Co., 323 U.S. 134, 136

 (1944). Deciding whether an employee is working during on-call time “depends

 on the degree to which the employee may use the time for personal activities.”

 Birdwell v. City of Gadsden, Ala., 970 F.2d 802, 807 (11th Cir. 1992). In other

 words, “whether ‘the time is spent predominantly for the employer’s benefit or for

 the employee’s.’” Id. (quoting Armour, 323 U.S. at 133). To determine if time is

 compensable, courts scrutinize “the agreements between the particular parties,

 appraisal of their practical construction of the working agreement by conduct,

 consideration of the nature of the service, and its relation to the waiting time, and

 all of the surrounding circumstances.” Skidmore, 323 U.S. at 137.

       If “a particular set of facts and circumstances is compensable u nder the

 FLSA is a question of law for the Court to decide.” Llorca v. Sheriff, Collier Cnty.,

 Fla., 893 F.3d 1319, 1324 (11th Cir. 2018). So “it is for the court to determine if a




                                          4
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 5 of 16 PageID 1591




 set of facts gives rise to liability; it is for the jury to determine if those facts exist.”

 Dade Cnty., Fla. v. Alvarez, 124 F.3d 1380, 1383 (11th Cir. 1997) (alteration

 accepted and citation omitted).

        While not controlling, regulations interpreting the FLSA address “on-call

 time”:

               An employee who is required to remain on call on the
               employer’s premises or so close thereto that he cannot use the
               time effectively for his own purposes is working while “on
               call.” An employee who is not required to remain on the
               employer’s premises but is merely required to leave word at
               his home or with company officials where he may be reached
               is not working while on call.

 29 C.F.R. § 785.17. The regulations explain on-call time spent at home. Such time

 “may or may not be compensable depending on whether the restrictions placed on

 the employee preclude using the time for personal pursuits.”                    29 C.F.R.

 § 553.221(d). “Where, for example, [a firefighter] has returned home after the

 shift, with the understanding that he or she is expected to return to work in the

 event of an emergency in the night, such time spent at home is normally not

 compensable.” Id.       “On the other hand, where the conditions placed on the

 employee’s activities are so restrictive that the employee cannot use the time

 effectively for personal pursuits, such time spent on call is compensable.” Id. At

 bottom, for on-call time to be work time, an employee’s use of the “time must be

 severely restricted.” Birdwell, 970 F.2d at 810.

        Here, the restrictions were not severe enough to transform Caiazza’s on-call

 time into work time and the period was not predominantly for Marceno’s benefit.




                                              5
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 6 of 16 PageID 1592




 Mainly, Caiazza contends he was on call for twenty-four hours at a time and had to

 monitor his computer constantly, which prevented him from pursuing personal

 activities. Yet Marceno did not impose significant restrictions on Caiazza, who

 could use on-call time for his own benefit. According to Christopher Lusk (the

 Islands’ other patrol officer), he spent on-call time reading, watching tv or movies,

 cooking, entertaining guests, visiting friends, eating out, shopping, playing with

 his kids, fishing (on or near the Islands), exercising, and sleeping. (Doc. 49-1 at 4).

 In other words, Lusk used on-call time primarily for his benefit rather than

 Marceno’s. While Caiazza blankly states he could not do similar activities, he never

 explains why. Marceno imposed no restriction on those activities. And besides the

 limitations described below, Caiazza never points to evidence showing any

 restriction on his personal pursuits.

       Rather, Caiazza seems to claim he could not engage in any activities because

 he might be interrupted while doing so. For instance, Caiazza contends he was

 restricted from simply watching a tv show because if a call came in, he would have

 to leave during the show. (Doc. 47 at 32 (“Say if you want to watch a TV show, you

 start watching it, you have to leave. So that’s one of the restrictions.”)). Likewise,

 he claims grilling was out of the question because there was a chance he might have

 to turn the grill off. (Doc. 47 at 32 (“If I wanted to try to cook out, there’s times I

 wanted to grill out on the back porch, I had to go, shut the grill off, come back later,

 the food is done.”)). Neither of these is an instance in which Marceno’s demands

 were so restrictive that Caiazza could not engage in those activities. Instead—like




                                            6
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 7 of 16 PageID 1593




 all on-call employees—there was just a chance Caiazza’s pursuit might be

 interrupted. But if the mere chance of interruption alone is enough to convert on-

 call time to FLSA compensable time, then all on-call time is compensable. This

 would ignore the case law and regulations, which clarify “an employee’s free time

 must be severely restricted for off-time to be construed as work time.” Bridwell,

 970 F.2d at 810. Other courts rejected similar arguments, reasoning a plaintiff’s

 voluntary abstention from activities for fear of interruption is not enough unless

 the employer restricted the activity expressly or implicitly through other

 limitations (like response times). Taunton v. GenPak LLC, 762 F. Supp. 2d 1338,

 1351 (M.D. Ala. 2010). At bottom, the possibility a work call will disrupt an

 employee’s pursuits is an inconvenience every on-call employee must deal with.

 See Gaylord v. Miami-Dade Cnty., 78 F. Supp. 2d 1320, 1325 (S.D. Fla. 1999) (“As

 a matter of law, an employee is not ‘working’ simply because that employee must

 be on call if needed.”).

       To be sure, there were restrictions on some of Caiazza’s personal pursu its

 while on call. Given geographic and temporal limitations, he could not spend time

 on the mainland, which eliminated some activities like going to a movie theatre or

 certain stores. And Caiazza could not drink alcohol. Yet such restrictions were not

 so harsh that Caiazza could not use the time for his own benefit. As Lusk clarifies,

 there were plenty of personal activities Caiazza could have pursued either at home

 or on the Islands. Testimony Caiazza offers bears this out. His friend testified

 Caiazza often went to her house for coffee, dinner, or just to visit while on call.




                                          7
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 8 of 16 PageID 1594




 (Doc. 67-4 at 7-9). She noted Caiazza often received call outs on his work phone

 during the visits. But it is clear Caiazza could leave home and visit friends while

 on call. Courts must be careful to distinguish between work schedules that are

 unenviable, even “perhaps oppressive,” and those preventing an employee from

 using on-call time for their benefit. Birdwell, 970 F.2d at 809-10. Only the latter

 is actionable under the FLSA. That Caiazza had to respond to calls sober within an

 hour did not severely restrict his time so it could not be used for his benefit.

       Much of Caiazza’s position relies on his practice of constantly checking the

 computer. Yet this was not a restriction Marceno imposed. Nothing in the

 record—not even Caiazza’s testimony—suggests anyone ever asked him to monitor

 his computer on call. Lusk provided it wasn’t a requirement. (Doc. 49-1 at 4-5 (“I

 was not required to monitor my agency-issued computer, and no supervisor has

 ever directed or instructed me to monitor my agency-issued computer while ‘On

 Call.’”). And Caiazza explained he checked the computer voluntarily to respond

 quickly if another officer needed backup. (Doc. 47 at 16). But Caiazza’s dedication,

 while commendable, does not convert otherwise noncompensable time into work

 time. Likewise, Caiazza’s testimony he vigilantly slept clothed in a chair rather

 than a bed does not advance his cause. Marceno never asked him to do so. More

 important, Caiazza provides no evidence this was necessary to respond to call outs

 within an hour. Put another way, nothing supports the conclusion Caiazza’s

 sleeping pattern was time spent predominantly for Marceno’s benefit. Rather, this




                                           8
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 9 of 16 PageID 1595




 appears to be another admirable choice by Caiazza as opposed to a restriction or

 condition placed upon his free time by Marceno.

       Still, Caiazza looks at two out-of-Circuit cases for support. But those simply

 reveal that the types of on-call assignments demanding pay under the FLSA are far

 more restrictive than Caiazza’s.

       In one, a court found on-call time compensable for firefighters restricted to

 a geographical area. Cross v. Ark. Forestry Comm’n, 938 F.2d 912 (8th Cir. 1991).

 Yet those firefighters needed to respond to calls in only thirty minutes. What is

 more, the employer required them to continuously monitor radio transmissions—

 all day everyday—even somehow while sleeping. This severely limited those

 firefighters’ abilities to do anything else besides listen to the radio. Again, Caiazza

 did not have to monitor his computer, and (regardless of monitoring the computer)

 he received call outs on a cell phone. So Caiazza could leave his house to do other

 things in the area if he carried his cell phone. Cross specifically distinguished that

 scenario. Id. at 917.

       The other case is more dissimilar. Renfro v. City of Emporia, Kan., 948 F.2d

 1529 (10th Cir. 1991). There, firefighters had to report to work within twenty

 minutes of a call. Those call outs occurred three to five times per day and

 sometimes up to thirteen times. Given the frequency of calls outs and quick

 response, the firefighters could not use on-call time as they pleased.             The

 undisputed evidence here, however, shows far fewer call outs and longer response

 times. In his declaration, Caiazza says call outs were “frequent” and “near -




                                           9
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 10 of 16 PageID 1596




  constant.” (Doc. 58-1 at 3-4). Without explanation, these descriptions contradict

  his earlier deposition testimony, which described call outs as inconsistent from

  week to week. (Doc. 47 at 32 (“It could be – there’s weeks where you would go

  maybe one or two calls or nothing, there’s other weeks you’re working 20 straight

  hours.”)). Most important, time records specify Caiazza was called out around five

  times every two weeks. (Docs. 48-2 at 29-111; 62-1 at 3-6; 62-2 at 135-47; 62-3). 4

  This is a far cry from the daily call outs Renfro found to preclude an employee’s

  use of time. Likewise, the frequency distinguishes the only in-Circuit case Caiazza

  relies on. Smith v. Ideal Towing, LLC, No. 1:16-CV-1359-TWT, 2017 WL 5467154,

  at *4 (N.D. Ga. Nov. 13, 2017). There, tow truck drivers could except twelve to

  fifteen calls a day, preventing them from effectively using on -call time for their

  benefit. Again, the calls here occurred much less often.

         Rather than rely on those distinguishable cases, controlling precedent

  resolves the question. In Birdwell, the Eleventh Circuit held on-call detectives

  were not working despite restrictions on their activities such as a requirement to

  respond “immediately.” Birdwell, 970 F.2d at 807. As here, those detectives could

  not leave town or drink. Further, they could neither hunt and fish nor go on family

  outings without taking two cars. And if the detectives left home, they needed to




  4 As Marceno notes, this figure includes call outs voluntarily initiated by Caiazza. Without
  deciding the issue, the Court treats these like any regular call out from dispatch as it is most
  favorable to Caiazza. Caiazza pincites no evidence to dispute the frequency of call outs. At one
  point, he says Marceno’s records are incorrect and asks the Court to compare hundreds of pages
  of call data to find a needle-in-the-haystack inaccuracy. But at summary judgment, that’s his job,
  not the Court’s. Fed. R. Civ. P. 56(c)(1)(A), (3).




                                                 10
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 11 of 16 PageID 1597




  provide a forwarding number or buy a beeper. Otherwise, “They could do anything

  they normally did so long as they were able to respond to a call promptly and

  sober.” Id. at 810. Caiazza was in a similar position.

        In deciding that case, Birdwell relied on several other circuit courts that

  determined far harsher conditions were not work time. See Norton v. Worthen

  Van Serv., Inc., 839 F.2d 653 (10th Cir. 1988) (employee required to remain near

  workplace for eight to ten hours a day and respond in twenty minutes was not

  working because he could pursue personal interests); Bright v. Hous. Nw. Med.

  Ctr. Survivor, Inc., 934 F.2d 671 (5th Cir. 1991) (employee was on call for all off-

  duty time and had to respond to calls within twenty minutes); Halferty v. Pulse

  Drug Co., 864 F.2d 1185 (5th Cir. 1989) (idle time spent at home to answer calls

  not for employer’s benefit because employee could visit friends, entertain guests,

  sleep, watch tv, do laundry, and babysit). Many districts courts following Birdwell

  reached similar conclusions. This Court noted another nearby sheriff’s one-hour

  response requirement did not convert on-call time into FLSA compensable time.

  Calderone v. Scott, No. 2:14-519-FtM-PAM-CM, 2017 WL 5444190, at *3-4 (M.D.

  Fla. Feb. 27, 2017), aff’d on other grounds, Llorca, 893 F.3d 1319. Similarly, on-

  call bomb squad technicians who had to remain at home, respond promptly, and

  not drink were found not severely restricted. Lurvey v. Metro. Dade Cnty., 870 F.

  Supp. 1570 (S.D. Fla. 1994). Likewise, one court held an employee that seldom left

  his house while on call was not working as he could watch tv, eat, and sleep. W. v.




                                          11
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 12 of 16 PageID 1598




  S. AG Carriers, Inc., No. 1:16-CV-00134 (WLS), 2018 WL 2753029 (M.D. Ga. Apr.

  27, 2018).

        Even viewing all facts and drawing reasonable inferences for Caiazza, his

  time spent on call (but not called out) was not so severely restricted that it was for

  Marceno’s benefit. The time is therefore not compensable under the FLSA and

  summary judgment is granted to Marceno in part.

  B. Overtime Hours

        Having concluded what hours are relevant, the Court turns to the dispute

  over the number of hours Caiazza worked. Part of Caiazza’s claim stems from the

  argument that all his on-call time was compensable, which (as described) is

  incorrect. But the unpaid overtime claim is not limited to that. Caiazza also says

  he did not receive overtime pay for call outs and other time worked outside the

  shifts listed on his timesheets. Marceno contends Caiazza received pay for all the

  hours he worked. While Marceno argues officers must flex time to adjust their

  work schedules and account for overtime, Caiazza asserts supervisors prevented

  him from doing so. On overtime, the Court concludes summary judgment is

  misplaced.

        Employees that work overtime without pay can sue for damages under the

  FLSA. 29 U.S.C. § 216(b). “An unpaid-overtime claim has two elements: (1) an

  employee worked unpaid overtime, and (2) the employer knew or should have

  known of the overtime work.” Bailey v. TitleMax of Ga., Inc., 776 F.3d 797, 801

  (11th Cir. 2015). On both prongs, there is a genuine issue of material fact.




                                           12
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 13 of 16 PageID 1599




        First, the parties dispute whether Caiazza worked over forty-two hours per

  week without pay. Marceno contends he paid Caiazza for all hours reflected on the

  timesheets, which Caiazza had to submit accurately. Marceno also points to

  instances when Caiazza received overtime pay. (Doc. 62-2 at 128-134). Caiazza

  counters his timesheets were false and did not include many hours he spent

  working. Because Marceno did not allow overtime on timesheets, says Caiazza, he

  kept his own records with the actual number of hours he worked during the

  relevant period. (Doc. 58-3). Marceno challenges these records as hearsay, but

  Caiazza is prepared to testify about unpaid overtime and the records seem to fall

  within the recorded recollection exception. See Fed. R. Evid. 803(5); (Docs. 47 at

  26; 47-2 at 14-15). Thus, the records could be reduced to admissible form at trial

  by reading them into evidence. What is more, Caiazza provided specific examples

  of uncompensated work he claims. On one scheduled day off, a DUI call came in

  right after Caiazza finished a shift. For that call, Caiazza worked twelve more

  hours, for which he was not paid or given corresponding time off. (Doc. 47 at 32-

  33). Relatedly, Marceno argues Caiazza did not establish the exact dates and

  amounts of overtime without pay. Yet such detailed information is unnecessary to

  survive summary judgment. Allen v. Bd. of Pub. Educ. for Bibb Cnty., 495 F.3d

  1306, 1317-18 (11th Cir. 2007) (“Thus, it is clear that [defendant] was not entitled

  to summary judgment based on Plaintiffs’ lack of documentation and inability to

  state with precision the number of uncompensated hours they worked and the days




                                          13
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 14 of 16 PageID 1600




  on which that work was performed.”). At bottom, the parties genuinely dispute

  whether Caiazza worked unpaid overtime hours.

        Second, the parties dispute whether Marceno knew or should have known

  about Caiazza’s overtime hours. “Knowledge may be imputed to the employer” if

  supervisors “encourage artificially low reporting” of hours. Bailey, 776 F.3d at 801

  (alteration accepted and citation omitted). Imputed knowledge can also occur

  “when an employer’s actions squelch truthful reports of overtime worked.” Allen,

  495 F.3d at 1319.

        According to Caiazza, Marceno had a de facto policy preventing officers from

  reporting over forty-two hours each week. (Doc. 47 at 15-16). While the written

  policy stated officers must flex their time to avoid working overtime (unless

  approved), Caiazza claimed it was impossible to do so for most of the relevant

  period because of short staffing on the Islands. (Doc. 47 at 18-19). And Caiazza

  testified about protesting the underreported hours to his supervisor, who told him

  the only way to get paid was by signing timesheets that did not reflect overtime

  hours. (Doc. 47 at 16).

        Marceno sees things different.      He provides evidence that Lusk was

  encouraged to keep accurate time records. (Doc. 49-1). Lusk also used flex time

  and received overtime pay if he could not flex off. Likewise, Caiazza’s supervisor

  testified it was up to Caiazza to manage his hours and flex time as needed then

  submit correct timesheets. (Docs. 67-2 at 35-40; 48-1). He says Marceno had no




                                          14
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 15 of 16 PageID 1601




  de facto policy against overtime. (Doc. 62-1 at 3). And Caiazza used flex time and

  received overtime on at least several pay periods.

        In other words, there is a genuine dispute of material fact on whether

  Marceno (or his employees) knew or should have known about the overtime. This

  defeats Marceno’s argument of reliance on Caiazza certifying his hours were

  correct. When, as here, an employee offers evidence of supervisors encouraging

  low reporting, the Eleventh Circuit consistently rejects an employer’s defense that

  the employee had to report accurate hours. Bailey, 776 F.3d at 803-04 (“[H]ere

  the supervisor encouraged and participated in the underreporting, so [defendant]

  knew or had reason to know that the employee was underreporting”); Allen, 495

  F.3d at 1318-20; Brennan v. Gen. Motors Acceptance Corp., 482 F.2d 825, 828

  (5th Cir. 1973). The nonbinding case Marceno relies on does not fit. There, an

  employer’s access to information about plaintiff’s work activities could not impute

  knowledge of overtime hours onto the employer when it relied on the employee’s

  signed timesheets showing no overtime. Newton v. City Henderson, 47 F.3d 746

  (5th Cir. 1995). Here, Caiazza repeatedly testified to informing his supervisors

  about unpaid overtime—a situation Newton distinguished.            See id. at 750

  (Plaintiff’s “payroll forms would not be reliable indicators of the number of hours

  worked, if there was evidence to support the conclusion that [defendant]

  encouraged or forced [plaintiff] to submit incorrect time sheets.”).

        Because there is a genuine dispute on both elements of Caiazza’s overtime

  claim, summary judgment is improper. Bailey, 776 F.3d at 801.




                                          15
Case 2:18-cv-00784-SPC-MRM Document 72 Filed 10/05/20 Page 16 of 16 PageID 1602




        Accordingly, it is now

        ORDERED:

        (1) Defendant’s Case Dispositive Motion for Summary Judgment (Doc. 46)

            is GRANTED and DENIED in part.

        (2) Plaintiff’s Motion for Summary Judgment (Doc. 67) is DENIED.

        DONE and ORDERED in Fort Myers, Florida on October 3, 2020.




  Copies: All Parties of Record




                                       16
